DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisolm (U.S. # 6199730).

Consider claim 1. Chisolm teaches An apparatus comprising: 
a body (Fig. 3 and col. 3 lines 49-50, watch casing 30).
and a strap of a wearable device, (Figs. 3 and 4 as well as col. 3 lines 20-21, wristband 10)
wherein a display screen is positioned on a top surface of the body; (Fig. 3, display of watch is on a top surface of casing 30).
and a protection structure integrated into the strap of the wearable device, (Figs. 3 and 4 as well as col. 4 lines 17-34, protective cover 16 integrated into the wristband 10).
wherein the protection structure is deployable over the top surface of the body. (Fig. 4 and col. 3 lines 38-41, The protective cover 16 is oriented away from the watch 30 to illustrate these aspects of the invention, but is typically positioned over the watch 30, as shown in FIG. 4 (in phantom lines), thus the protective cover being deployable over the top surface of the casing 30). 


Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 2. The prior art of record does not teach or render obvious a cavity in the strap positioned between an outer surface of the strap and an inner surface of the strap, wherein the protection structure is configured to retract within the cavity in the strap in a retracted state.  

Claims 4-19 are objected to due to their dependency from claim 2.

Consider claim 3. The prior art of record does not teach or render obvious a compartment positioned on an outer surface of the strap, wherein the protection structure is configured to retract within the compartment in a retracted state.

Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Consider independent claim 20.  The prior art of record does not teach or render obvious “determining, by one or more processors, base protection settings for activating a protection measure, wherein the base protection settings include a base proximity threshold and a base accelerometer threshold; responsive to initializing the base protections settings, monitoring, by one or more processors, data received from a proximity sensor and an accelerometer associated with a wearable device; and responsive to determining data received from the proximity sensor meets the base proximity threshold, activating, by one or more processors, the protection measure, wherein the protection measure includes extending a protection structure over a display screen of the wearable device.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624